Exhibit 10.6
Form of Restricted Stock Agreement for 2008
and 2009 for Messrs. Carlozzi and Henneman

RESTRICTED STOCK AGREEMENT

THIS RESTRICTED STOCK AGREEMENT (the “Award Agreement”), dated as of        (the
“Award Date”), is made by and between Integra LifeSciences Holdings Corporation,
a Delaware corporation (the “Company”), and       , an employee of the Company
(or one or more of its Related Corporations or Affiliates), hereinafter referred
to as the “Participant”:

WHEREAS, the Company maintains the Integra LifeSciences Holdings Corporation
2003 Equity Incentive Plan, as amended (the “Plan”), and wishes to carry out the
Plan, the terms of which are hereby incorporated by reference and made part of
this Award Agreement; and

NOW, THEREFORE, in consideration of the various covenants herein contained, and
intending to be legally bound hereby, the parties hereto agree as follows:

ARTICLE I.
DEFINITIONS

Capitalized terms not otherwise defined below shall have the meaning set forth
in the Plan or, as indicated herein, in that certain Amended and Restated
Employment Agreement dated as of December 19, 2005 between the Company and the
Participant, as amended (the “Employment Agreement”), as applicable. The
masculine pronoun shall include the feminine and neuter, and the singular the
plural, where the context so indicates.

Section 1.1 Restricted Stock. “Restricted Stock” shall mean        shares of
Common Stock of the Company issued under this Award Agreement and subject to the
Restrictions imposed hereunder.

Section 1.2 Restrictions. “Restrictions” shall mean the forfeiture and
transferability restrictions imposed upon Restricted Stock under the Plan and
this Award Agreement.

Section 1.3 Rule 16b-3. “Rule 16b-3” shall mean that certain Rule 16b-3 under
the Exchange Act, as such Rule may be amended from time to time.

Section 1.4 Secretary. “Secretary” shall mean the Secretary of the Company.

Section 1.5 Termination of Service. “Termination of Service” shall mean the time
when the Participant ceases to provide services to the Company and its Related
Corporations and Affiliates as an employee or Associate for any reason with or
without cause, including, but not by way of limitation, a termination by
resignation, discharge, death, or Disability, but excluding a termination where
the Participant is simultaneously reemployed by, or remains employed by, or
continues to provide services to, the Company and/or one or more of its Related
Corporations and Affiliates or a successor entity thereto.

Section 1.6 Vested Shares. “Vested Shares” shall mean the shares of Restricted
Stock which are no longer subject to the Restrictions by reason of Section 3.2.

Section 1.7 Vesting Date. “Vesting Date” shall mean [March 15, 2010 (for the
Special FY 2008 Restricted Stock Award)] [December 31, 2010 (for the Special FY
2009 Restricted Stock Award)].

ARTICLE II.
ISSUANCE OF RESTRICTED STOCK

Section 2.1 Issuance of Restricted Stock. On the date hereof the Company issues
to the Participant the Restricted Stock subject to the Restrictions and other
conditions set forth in this Award Agreement. The Company shall cause the
Restricted Stock to be issued in the name of the Participant or held in book
entry form, but if a stock certificate is issued it shall be delivered to and
held in custody by the Company until the Restrictions lapse or such Restricted
Stock is forfeited. As a further condition to the Company’s obligations under
this Award Agreement, the Participant’s spouse, if any, shall execute and
deliver to the Company the Consent of Spouse attached hereto as Exhibit A.

Section 2.2 Restrictions. Until vested pursuant to Section 3.2, the Restricted
Stock shall be subject to forfeiture as provided in Section 3.1 and may not be
sold, assigned, transferred, pledged, or otherwise encumbered or disposed of.

Section 2.3 Voting and Dividend Rights. The Participant, shall have all the
rights of a stockholder with respect to his Restricted Stock, including the
right to vote the Restricted Stock, except that the Participant shall have the
right to receive all dividends or other distributions paid or made with respect
to only those outstanding vested shares of Common Stock.

ARTICLE III.
RESTRICTIONS

Section 3.1 Forfeiture. Upon the Participant’s Termination of Service, the
Participant’s rights in Restricted Stock that has not yet vested pursuant to
Section 3.2 shall lapse, and such Restricted Stock shall be surrendered to the
Company without consideration (and, in the event that certificates representing
such Restricted Stock are held by the Company, such Restricted Stock shall be so
transferred without any further action by the Participant).

Section 3.2 Termination of Restrictions. The Restrictions shall terminate and
lapse, and such shares shall vest in the Participant and become Vested Shares on
the Vesting Date as provided in Section 3.3, provided that the Participant has
continued to serve as an employee or an Associate from the Award Date to and
including the Vesting Date. Notwithstanding the foregoing, upon a Change in
Control, or in the event that the Participant’s employment is terminated by the
Company without Cause, by the Participant for Good Reason, or as a result of the
Participant’s death or Disability (each as defined in the Employment Agreement),
all Restrictions on outstanding shares of Restricted Stock shall thereupon lapse
and all outstanding shares of Restricted Stock shall become Vested Shares.

Section 3.3 Lapse of Restrictions. Upon the Vesting Date, the Company shall
issue new certificates evidencing the Vested Shares and deliver such
certificates to the Participant or his legal representative, or record such
Vested Shares in book entry form, free from the legend provided for in
Section 4.2 and any of the other Restrictions; provided, however, such
certificates shall bear any other legends and such book entry accounts shall be
subject to any other restrictions as the Company may determine are required to
comply with Section 4.6. Such Vested Shares shall cease to be considered
Restricted Stock subject to the terms and conditions of this Award Agreement.
Notwithstanding the foregoing, no such new certificate shall be delivered to the
Participant or his legal representative unless and until the Participant or his
legal representative shall have satisfied the full amount of all federal, state
and local withholding or other employment taxes applicable to the taxable income
of the Participant resulting from the lapse of the Restrictions in accordance
with Section 4.3.

ARTICLE IV.
MISCELLANEOUS

Section 4.1 No Additional Rights. Nothing in this Award Agreement or in the Plan
shall confer upon any person any right to a position as an Associate or
continued employment by the Company or any of its Related Corporations or
Affiliates or affect in any way the right of any of the foregoing to terminate
the services of an individual at any time.

Section 4.2 Legend. Any certificates representing shares of Restricted Stock
issued pursuant to this Award Agreement shall, until all Restrictions lapse and
new certificates are issued pursuant to Section 3.3, bear the following legend:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN VESTING
REQUIREMENTS AND MAY BE SUBJECT TO FORFEITURE UNDER THE TERMS OF THAT CERTAIN
RESTRICTED STOCK AGREEMENT BY AND BETWEEN INTEGRA LIFESCIENCES HOLDINGS
CORPORATION AND THE HOLDER OF THE SECURITIES. PRIOR TO VESTING OF OWNERSHIP IN
THE SECURITIES, THEY MAY NOT BE, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, OR
OTHERWISE ENCUMBERED OR DISPOSED OF UNDER ANY CIRCUMSTANCES. COPIES OF THE ABOVE
REFERENCED AGREEMENT ARE ON FILE AT THE OFFICES OF THE CORPORATION AT 311
ENTERPRISE DRIVE, PLAINSBORO, NEW JERSEY 08536.

Section 4.3 Tax Withholding. On the Vesting Date, the Company shall notify the
Participant of the amount of tax which must be withheld by the Company under all
applicable federal, state and local tax laws. Subject to any applicable legal
conditions or restrictions, the Company shall withhold from the shares of
Restricted Stock a number of whole shares of common stock having a fair market
value, determined as of the Vesting Date, not in excess of the minimum of tax
required to be withheld by law.

Section 4.4 Notices. Any notice to be given under the terms of this Award
Agreement to the Company shall be addressed to the Company in care of its
Secretary, and any notice to be given to the Participant shall be addressed to
him at the address given beneath his signature hereto. By a notice given
pursuant to this Section 4.4, either party may hereafter designate a different
address for notices to be given to it or him. Any notice which is required to be
given to the Participant shall, if the Participant is then deceased, be given to
the Participant’s personal representative if such representative has previously
informed the Company of his status and address by written notice under this
Section 4.4. Any notice shall have been deemed duly given when enclosed in a
properly sealed envelope or wrapper addressed as aforesaid, deposited (with
postage prepaid) in a post office or branch post office regularly maintained by
the United States Postal Service.

Section 4.5 Titles. Titles are provided herein for convenience only and are not
to serve as a basis for interpretation or construction of this Award Agreement.

Section 4.6 Conformity to Securities Laws. This Award Agreement is intended to
conform to the extent necessary with all provisions of the Securities Act and
the Exchange Act and any and all regulations and rules promulgated by the
Securities and Exchange Commission thereunder, including without limitation
Rule 16b-3. Notwithstanding anything herein to the contrary, this Award
Agreement shall be administered, and the Restricted Stock shall be issued, only
in such a manner as to conform to such laws, rules and regulations. To the
extent permitted by applicable law, this Award Agreement and the Restricted
Stock issued hereunder shall be deemed amended to the extent necessary to
conform to such laws, rules and regulations.

Section 4.7 Amendment. This Award Agreement may be amended only by a writing
executed by the parties hereto which specifically states that it is amending
this Award Agreement.

Section 4.8 Governing Law. The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Award Agreement regardless of the law that might be applied under
principles of conflicts of laws.

*****

IN WITNESS HEREOF, this Award Agreement has been executed and delivered by the
parties hereto.

      THE PARTICIPANT  
INTEGRA LIFESCIENCES
HOLDINGS CORPORATION
   
By
   
 
[Name]  
Name:
c/o Integra LifeSciences Corporation  
Title:

311 Enterprise Drive
Plainsboro, NJ 08536

1

EXHIBIT A
CONSENT OF SPOUSE

I,       , spouse of       , have read and approve the foregoing Award
Agreement. In consideration of granting of shares of Integra LifeSciences
Holdings Corporation to my spouse as set forth in the Award Agreement, I hereby
appoint my spouse as my attorney-in-fact in respect to the exercise of any
rights under the Award Agreement and agree to be bound by the provisions of the
Award Agreement insofar as I may have any rights in said Award Agreement or any
shares issued pursuant thereto under the community property laws or similar laws
relating to marital property in effect in the state of our residence as of the
date of the signing of the foregoing Award Agreement.

Dated:       ,       

     
[Spouse’s Name]

2